Opinion of-the Court by
Judd, C. J.
This is a libel for divorce on the'ground of desertion, tried' by Mr. Justice McCully at the April Term, 1881, of this-Court.
The* decree* was refused. An appeal was taken by the libel-lant which was disposed of at the Special Term of this Courty (November, 1881), the Court holding that an exception to the judgment of the Court as against evidence would be entertained.
Having heard counsel and examined- the recorded testimony, we are of opinion that there was- evidence to sustain* *448the judgment excepted to-and accordingly overrule-the-except tions.
W. L. Holokahild for libellant.
J. L. Kaulukou for respondent..
Honolulu, February 3, 1882.